UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investors Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2007 Date of reporting period: April 30, 2007 Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 4/30/07 (Unaudited) COMMON STOCKS (100.0%)(a) Shares Value Advertising and Marketing Services (0.8%) Omnicom Group, Inc. 297,400 Aerospace and Defense (4.4%) Boeing Co. (The) 593,700 55,214,100 General Dynamics Corp. 384,500 30,183,250 L-3 Communications Holdings, Inc. 243,000 21,852,990 Lockheed Martin Corp. 270,100 25,967,415 United Technologies Corp. 682,500 45,816,225 Airlines (0.3%) AMR Corp. (NON) (S) 499,400 Automotive (2.6%) Harley-Davidson, Inc. (S) 993,000 62,876,760 Johnson Controls, Inc. 428,500 43,848,405 Banking (7.3%) Bank of America Corp. 2,447,901 124,598,161 Commerce Bancorp, Inc. (S) 2,968,721 99,274,030 U.S. Bancorp (S) 2,130,000 73,165,500 Biotechnology (1.2%) Amgen, Inc. (NON) 770,000 Building Materials (0.6%) Sherwin-Williams Co. (The) 375,500 Commercial and Consumer Services (2.0%) Alliance Data Systems Corp. (NON) (S) 380,822 24,243,129 CDW Corp. 331,100 23,842,511 Dun & Bradstreet Corp. (The) 279,258 25,216,997 Equifax, Inc. (S) 229,100 9,118,180 Communications Equipment (3.9%) Cisco Systems, Inc. (NON) 3,949,900 105,620,326 Corning, Inc. (NON) 914,900 21,701,428 Qualcomm, Inc. 746,900 32,714,220 Computers (3.3%) Apple Computer, Inc. (NON) 703,700 70,229,260 Hewlett-Packard Co. 1,553,200 65,451,848 Conglomerates (1.0%) Danaher Corp. (S) 574,400 Consumer Finance (7.7%) Accredited Home Lenders Holding Co. (NON) 522,705 6,105,194 Capital One Financial Corp. (S) 2,495,300 185,300,978 Countrywide Financial Corp. 2,963,600 109,890,288 IndyMac Bancorp, Inc. (S) 422,200 12,767,328 Consumer Goods (1.0%) Clorox Co. 487,200 32,681,376 Procter & Gamble Co. (The) 123,900 7,968,009 Electronics (0.7%) Amphenol Corp. Class A 758,200 Energy (0.6%) BJ Services Co. 392,900 11,260,514 Halliburton Co. 426,500 13,549,905 Financial (3.9%) Fannie Mae 202,900 11,954,868 Freddie Mac 245,700 15,916,446 MGIC Investment Corp. (S) 718,700 44,279,107 PMI Group, Inc. (The) (S) 380,100 18,423,447 Radian Group, Inc. (S) 1,165,800 67,744,638 Health Care Services (7.8%) Aetna, Inc. 1,255,700 58,867,216 CIGNA Corp. 212,000 32,985,080 Coventry Health Care, Inc. (NON) 361,100 20,882,413 Express Scripts, Inc. (NON) (S) 583,900 55,791,645 Medco Health Solutions, Inc. (NON) 387,700 30,248,354 Quest Diagnostics, Inc. (S) 550,300 26,904,167 UnitedHealth Group, Inc. 1,709,500 90,706,070 Homebuilding (1.0%) Lennar Corp. 241,400 10,310,194 NVR, Inc. (NON) (S) 34,179 28,163,496 Insurance (5.2%) ACE, Ltd. (Bermuda) 764,500 45,457,170 American International Group, Inc. 1,954,700 136,653,077 Everest Re Group, Ltd. (Barbados) 287,100 28,893,744 Investment Banking/Brokerage (10.4%) Bear Stearns Cos., Inc. (The) (S) 690,400 107,495,280 E*Trade Financial Corp. (NON) 1,933,300 42,687,264 Franklin Resources, Inc. 554,700 72,837,657 Goldman Sachs Group, Inc. (The) 521,800 114,070,698 Lehman Brothers Holdings, Inc. (S) 359,700 27,078,216 Morgan Stanley 689,600 57,933,296 Lodging/Tourism (1.5%) Carnival Corp. 317,900 15,542,131 Las Vegas Sands Corp. (NON) (S) 149,100 12,701,829 Royal Caribbean Cruises, Ltd. 367,200 15,264,504 Wyndham Worldwide Corp. (NON) 524,800 18,158,080 Machinery (1.2%) Caterpillar, Inc. 421,700 30,623,854 Cummins, Inc. 183,700 16,929,792 Manufacturing (0.6%) ITT Corp. 391,200 Media (1.1%) Walt Disney Co. (The) 1,259,400 Metals (0.7%) Freeport-McMoRan Copper & Gold, Inc. Class B (S) 152,600 10,248,616 United States Steel Corp. (S) 178,700 18,145,198 Oil & Gas (6.7%) Apache Corp. (S) 315,000 22,837,500 ConocoPhillips 509,500 35,333,825 Devon Energy Corp. 402,200 29,308,314 EOG Resources, Inc. (S) 247,900 18,205,776 Hess Corp. 594,000 33,709,500 Marathon Oil Corp. 188,000 19,091,400 Newfield Exploration Co. (NON) 468,300 20,488,125 Occidental Petroleum Corp. 679,300 34,440,510 Valero Energy Corp. 428,700 30,107,601 XTO Energy, Inc. 491,100 26,651,997 Pharmaceuticals (1.8%) Johnson & Johnson 1,140,700 Publishing (2.4%) McGraw-Hill Cos., Inc. (The) 748,380 49,041,341 R. H. Donnelley Corp. (NON) (S) 269,400 21,037,446 Wiley (John) & Sons, Inc. Class A 690,741 25,868,250 Railroads (0.2%) Norfolk Southern Corp. 169,900 Real Estate (0.9%) CB Richard Ellis Group, Inc. Class A (NON) 1,072,820 Restaurants (1.9%) Burger King Holdings, Inc. 984,457 23,105,206 McDonald's Corp. 287,300 13,870,844 Starbucks Corp. (NON) (S) 797,100 24,726,042 Yum! Brands, Inc. 245,200 15,168,072 Retail (7.5%) Bed Bath & Beyond, Inc. (NON) (S) 655,100 26,688,774 Best Buy Co., Inc. 865,700 40,384,905 Big Lots, Inc. (NON) (S) 375,400 12,087,880 CVS Corp. 1,121,800 40,654,032 Federated Department Stores, Inc. 654,500 28,745,640 Home Depot, Inc. (The) 1,878,600 71,142,582 Kohl's Corp. (NON) (S) 193,600 14,334,144 Nordstrom, Inc. (S) 478,300 26,268,236 Ross Stores, Inc. 357,500 11,851,125 Staples, Inc. 1,278,600 31,709,280 Schools (0.3%) Apollo Group, Inc. Class A (NON) 286,900 Semiconductor (0.8%) Applied Materials, Inc. (S) 1,651,600 Software (4.3%) Autodesk, Inc. (NON) 625,800 25,826,766 Microsoft Corp. 3,203,800 95,921,772 Oracle Corp. (NON) 2,718,100 51,100,280 Technology Services (2.4%) Accenture, Ltd. Class A (Bermuda) 427,690 16,722,679 Google, Inc. Class A (NON) 107,221 50,541,835 Western Union Co. (The) 1,349,457 28,406,070 Total common stocks (cost $3,570,058,165) SHORT-TERM INVESTMENTS (12.6%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 9,345,022 $9,345,022 Short-term investments held as collateral for loaned securities with yields ranging from 5.23% to 5.46% and due dates ranging from May 1, 2007 to June 22, 2007 (d) $501,918,664 501,121,800 Total short-term investments (cost $510,466,822) TOTAL INVESTMENTS Total investments (cost $4,080,524,987) (b) WRITTEN OPTIONS OUTSTANDING at 4/30/07 (premiums received $130,292) (Unaudited) Contract Expiration date/ amount strike price Value Countrywide Financial Corp. (Put) $120,609 May-07/$27.803 $36 MGIC Investment Corp. (Put) 68,664 May-07/$48.926 7 Total NOTES (a) Percentages indicated are based on net assets of $4,058,741,241 . (b) The aggregate identified cost on a tax basis is $4,082,082,075, resulting in gross unrealized appreciation and depreciation of $534,634,979 and $48,554,543, respectively, or net unrealized appreciation of $486,080,436. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At April 30, 2007, the value of securities loaned amounted to $508,796,377. Certain of these securities were sold prior to period end. The fund received cash collateral of $501,121,800 which is pooled with collateral of other Putnam funds into 35 issues of high-grade, short-term investments. The fund also received high-quality, highly-rated securities of $20,775,000 in non-cash collateral. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $173,541 for the period ended April 30, 2007. During the period ended April 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $231,159,577 and $221,814,555, respectively. (S) Securities on loan, in part or in entirety, at April 30, 2007. At April 30, 2007, liquid assets totaling $6,712,747 have been designated as collateral for open options. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 29, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 29, 2007
